DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a stitcher device for pressure-bonding a carcass ply to a rubber member after that the carcass ply” in lines 1-2 should be written as --a stitcher device for pressure-bonding a carcass ply to a rubber member, wherein the carcass ply— for grammatical clarity.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “and a guide path side engaging portion that is provided on the drum guide path side, has a concave shape in which the integrated pair of frame side engaging portions are fitted, and fixes the annular frame in the closed state by fitting the integrated pair of frame side engaging portions” in lines 8-13 should be written as –and a guide path side engaging portion that is provided on the drum guide path side and is integrated to have a concave shape in which the integrated pair of frame side engaging portions are fitted, and fixes the annular frame in the closed state by fitting the integrated pair of frame side engaging portions— for grammatical clarity and consistency.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the phrase “and a guide path side engaging portion that is provided on the drum guide path side, has a concave shape in which the integrated pair of frame side engaging portions are fitted, and fixes the annular frame in the closed state by fitting the integrated pair of frame side engaging portions” in lines 8-13 should be written as –and a guide path side engaging portion that is provided on the drum guide path side and is integrated to have a concave shape in which the integrated pair of frame side engaging portions are fitted, and fixes the annular frame in the closed state by fitting the integrated pair of frame side engaging portions— for grammatical clarity and consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (US 2010/0043949) (of record), Gokawa (JP 61-167538, see machine translation), and optionally Yabe (US 4,039,366). 

Regarding claims 1-4 and 6-7, Fujiki discloses a stitcher device (Figs. 1-2: 20) for pressure-bonding a carcass ply (Figs. 1-2: 16) to a rubber member (Figs. 1-2: 10) ([0015]-[0016], [0022], [0028]), wherein the carcass ply (Figs. 1-2: 16) is wound around an outer periphery of a building drum (Figs. 1-2: D) movable along a drum guide path (Fig. 1: see arrow indicating guide path toward stitcher 20 followed by drum D having carcass ply 16 and rubber member 10 thereon) via the rubber member (Figs. 1-2: 10) ([0015]-[0016], [0022]), the stitcher device (Figs. 1-2: 20) comprising: an annular frame (Figs. 1-2: 21) that is able to surround the outer periphery of the building drum (Figs. 1-2: D) by inserting the building drum thereinto ([0022], [0035]); and a pressure-bonding device (Figs. 1-2: 25) provided in the annular frame (Figs. 1-2: 21) so as to be able to press the carcass ply (Figs. 1-2: 16) from its outer periphery and pressure-bond the carcass ply (Figs. 1-2: 16) to the rubber member (Figs. 1-2: 10) ([0022]-[0023], [0035]). 
However, Fujiki does not expressly recite that the annular frame is provided so as to be openable and closable by being divided into a plurality of parts in a peripheral direction.
Gokawa teaches a holding and conveying device of a tire band (e.g. carcass), comprising an annular frame (Figs. 1-2: 2a, 2b) that is provided so as to be openable and closable by being divided into a plurality of parts in a peripheral direction (Figs. 1-2), wherein the annular frame includes a pair of frame portions (Figs. 1-2: 2a, 2b) facing each other in a horizontal direction that are movable in a direction perpendicular to an axis of the annular frame (Figs. 1-2), wherein the annular frame is in an opened state by moving the frame portions in the direction perpendicular to the axis and separating the frame portions from each other (Figs. 1-2). Gokawa further teaches a pair of frame supports configured to suspend and support the pair of frame portions respectively (Figs. 1-2: see supports holding up 2a, 2b into 1), and to open and close the annular frame by moving in a direction away from each other and a direction approaching each other along the frame guide path (Figs. 1-2), and a fixing portion (Figs. 1-2: 1) configured to fix the annular frame (Figs. 1-2: 2a, 2b) in a closed state on a bottom side of the annular frame (Figs. 1-2). In this manner, it is possible to remarkably reduce the value of the product and reduce the cost (Page 2 lines 73-75). Although Gokawa teaches a transfer device, rather than a stitcher device, one of ordinary skill in the art would readily recognize the same advantages of the annular frame surrounding the band and drum taught by Gokawa would also be applicable to the annular frame surrounding the carcass and rubber member of Fujiki. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fujiki in order to provide that the annular frame is provided so as to be openable and closable by being divided into a plurality of parts in a peripheral direction so as to remarkably reduce the value of the product and reduce the cost, as taught by Gokawa. Moreover, because Fujiki teaches the frame along the drum guide path, and Fujiki in view of Gokawa teaches the frame having frame portions that open outward, a frame guide path will necessarily extend in a direction intersecting the drum guide path above the drum guide path.
Optionally, it is generally known in the art to provide a transfer or conveying device together with a stitching device. For instance, Yabe teaches a transfer device that also functions as a stitcher device (Fig. 2) (Col. 1 lines 24-30). In this manner, the stitching operation can proceed immediately without moving the carrier away of the stitching mechanism and there is a reduction in the operational time per unit tire (Col. 1 lines 28-32). Although Yabe discloses stitching and transferring a breaker and tread, rather than a carcass and rubber member, one of ordinary skill would readily recognize the same advantages taught by Yabe would also be applicable to the stitcher device for the carcass and rubber member of Fujiki. Accordingly, even though Fujiki discloses a stitcher device and Gokawa discloses a transfer device, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fujiki with the openable annular frame structure of Gokawa as it is generally known in the tire art that stitcher and transfer devices are provided together for the advantages as discussed above as taught by Yabe. 

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (US 2010/0043949) (of record), Nishimoto (WO 2011/118166, see machine translation), and optionally Yabe (US 4,039,366). 

Regarding claims 1 and 9, Fujiki discloses a stitcher device (Figs. 1-2: 20) for pressure-bonding a carcass ply (Figs. 1-2: 16) to a rubber member (Figs. 1-2: 10) ([0015]-[0016], [0022], [0028]), wherein the carcass ply (Figs. 1-2: 16) is wound around an outer periphery of a building drum (Figs. 1-2: D) movable along a drum guide path (Fig. 1: see arrow indicating guide path toward stitcher 20 followed by drum D having carcass ply 16 and rubber member 10 thereon) via the rubber member (Figs. 1-2: 10) ([0015]-[0016], [0022]), the stitcher device (Figs. 1-2: 20) comprising: an annular frame (Figs. 1-2: 21) that is able to surround the outer periphery of the building drum (Figs. 1-2: D) by inserting the building drum thereinto ([0022], [0035]); and a pressure-bonding device (Figs. 1-2: 25) provided in the annular frame (Figs. 1-2: 21) so as to be able to press the carcass ply (Figs. 1-2: 16) from its outer periphery and pressure-bond the carcass ply (Figs. 1-2: 16) to the rubber member (Figs. 1-2: 10) ([0022]-[0023], [0035]). 
However, Fujiki does not expressly recite that the annular frame is provided so as to be openable and closable by being divided into a plurality of parts in a peripheral direction. Fujiki also does not expressly recite that the annular frame includes a pair of frame portions that are respectively provided so as to be rotatable around a vertical axis provided on both sides of the drum guide path, wherein the annular frame is configured to open and close by rotating the pair of frame portions.
Nishimoto teaches a band conveying device comprising an annular frame (Figs. 2, 4-5: 6) that is provided so as to be openable and closable by being divided into a plurality of parts in a peripheral direction (Fig. 5), wherein the annular frame includes a pair of frame portions (Figs. 2, 4-5: 6b, 6c) that are respectively provided so as to be rotatable around a vertical axis (Figs. 4-5), wherein the annular frame is configured to open and close by rotating the pair of frame portions (Figs. 4-5). In this manner, the device structure is compact and lightweight and can achieve space saving while maintain a good setting accuracy of the band on the drum (Page 2 lines 48-50; Page 3 lines 108-110). Furthermore, the rotatable frame structure avoids interference between the band conveying device and the band conveyed to the shaping drum, and thereby the band can be held by the holders arranged substantially evenly in the circumferential direction of the frame, and the band will not be distorted or misaligned when the band is held or released, thus good band setting accuracy can be maintained (Page 2 lines 78-79; Page 3 lines 80-83).  In addition, since the frame body is divided into two or more frame pieces and configured to be movable toward the conveying base side while being opened sideways, the amount of protrusion to the side when the band conveying device is withdrawn can be greatly reduced, and it can be reduced and space saving can be realized (Page 3 lines 84-87). Moreover, since interference with the band is avoided by opening the frame body in addition to the retraction of the retainer, the retraction margin of the retainer can be reduced, and weight can be reduced (Page 3 lines 87-89). Although Nishimoto teaches a conveying device, rather than a stitcher device, one of ordinary skill would readily recognize the same advantages of the annular frame surrounding the band and drum taught by Nishimoto would also be applicable to the annular frame surrounding the carcass and rubber member of Fujiki. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fujiki in order to provide that the annular frame is provided so as to be openable and closable by being divided into a plurality of parts in a peripheral direction for the advantages as discussed above, such as to provide a structure that is compact and lightweight as well as achieve space saving while maintaining a good setting accuracy of the band on the drum, as taught by Nishimoto. Moreover, because Fujiki teaches the frame along the drum guide path, and Fujiki in view of Nishimoto teaches the frame having frame portions that rotatably open outward, the pair of frame portions will necessarily be rotatable around a vertical axis provided on both sides of the drum guide path. 
Optionally, it is generally known in the art to provide a transfer or conveying device together with a stitching device. For instance, Yabe teaches a transfer device that also functions as a stitcher device (Fig. 2) (Col. 1 lines 24-30). In this manner, the stitching operation can proceed immediately without moving the carrier away of the stitching mechanism and there is a reduction in the operational time per unit tire (Col. 1 lines 28-32). Although Yabe discloses stitching and transferring a breaker and tread, rather than a carcass and rubber member, one of ordinary skill would readily recognize the same advantages taught by Yabe would also be applicable to the stitcher device for the carcass and rubber member of Fujiki. Accordingly, even though Fujiki discloses a stitcher device and Nishimoto discloses a transfer device, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fujiki with the openable annular frame structure of Nishimoto as it is generally known in the tire art that stitcher and transfer devices are provided together for the advantages as discussed above as taught by Yabe. 

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 8, no prior art of record is considered to teach or suggest the combination of limitations of claims 1 and 3-5, nor is any prior art of record  considered to teach or suggest the combination of limitations of claims 1-2 and 6-8. In particular, the limitations wherein “the fixing portion includes: a pair of frame side engaging portions that are respectively provided at bottoms of the pair of frame portions, and are integrated to have a convex shape having a narrower width toward a tip end when the annular frame is in the closed state; and a guide path side engaging portion that is provided on the drum guide path side, has a concave shape in which the integrated pair of frame side engaging portions are fitted, and fixes the annular frame in the closed state by fitting the integrated pair of frame side engaging portions.”
The closest prior art is considered to be Fujiki et al. (US 2010/0043949) (of record) and Gokawa (JP 61-167538, see machine translation) as discussed in the detailed rejection above. 
However, Fujiki and Gokawa do not disclose that the fixing portion includes: a pair of frame side engaging portions that are respectively provided at bottoms of the pair of frame portions, and are integrated to have a convex shape having a narrower width toward a tip end when the annular frame is in the closed state; and a guide path side engaging portion that is provided on the drum guide path side, has a concave shape in which the integrated pair of frame side engaging portions are fitted, and fixes the annular frame in the closed state by fitting the integrated pair of frame side engaging portions. Gokawa already discloses a specific structure for the frame, which does not include a fixing portion having a pair of frame side engaging portions as claimed or a guide path side engaging portion as claimed. One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify the prior art of record without a motivation or suggestion to do so, especially when a specific structure is already provided by the prior art. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749